EXAMINER'S AMENDMENT
1.  	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
 	Authorization for this examiner's amendment was given in a telephone interview with Matthew David on 5/5/2020. 
Note- See New Set of Amended claims at the end of the action.
Allowable Subject Matter
2.	This office action is a response to amendments submitted on 02/02/2022 and subsequent examiner's amendment agreed on 5/5/2022.
3.	Claims 13-20 and 23-26 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance:
5.	MANDION et al.  (FR 2975241 A1), Ogawa et al. (US 20140156130 A1), Ishitobi (US 4990837 A), KAWADA et al. (JP 04334991 A) and Brosnan et al. (US 20180271730 A1) are the closest prior art disclosed.
However, regarding claim 1, the prior arts disclosed above do not teach or fairly suggest alone or in combination “when a first threshold value of a smoothed and/or a delayed output voltage is exceeded, the switching device short-circuits the electrical machine, and when a second threshold value of the delayed and/or smoothed output voltage, which is lower than the first threshold voltage, is undershot, the switching device cancels the short-circuited state of the electrical machine”.
Thus, the closest prior arts founds do not fairly disclose both delayed/smoothed ranges where the second is lower than the first threshold voltage, is undershot, the switching device cancels the short-circuited state of the electrical machine, hence considered novel.

New Set of Amended claims (Examiner Amendment)
6.	The Claims have been amended as follow:

1. to 12.  Canceled.

13. (Currently Amended)  A device for rotational speed-dependent braking torque control for electrical machines excited by permanent magnets, comprising:
a switching device which is arranged and configured in a conductive state to short-circuit an electrical machine, wherein 
the switching device is controlled as a function of an induced voltage generated by the electrical machine, 
when a first threshold value of a smoothed and/or a delayed output voltage is exceeded, the switching device short-circuits the electrical machine, and
when a second threshold value of the delayed and/or smoothed output voltage, which is lower than the first threshold voltage, is undershot, the switching device cancels the short-circuited state of the electrical machine.

14. (Previously Presented)  The device of claim 13, wherein 
the switching device is arranged and configured in the conductive state to short-circuit motor phases of the electrical machine to ground, to a voltage supply, or to one another. 

15. (Previously Presented)  The device of claim 13, further comprising:
a rectifier to rectify the induced voltage generated by the electrical machine to generate a rectified voltage. 

16. (Currently Amended)  The device of claim 15, further comprising:
a delay circuit to transmit the rectified voltage in the  delayed and/or the smoothed fashion. 

17. (Previously Presented)  The device of claim 16, wherein 
the delay circuit is a PT1 circuit.

18. (Previously Presented)  The device of claim 16, wherein 
the output of the delay circuit is electrically connected to a control input of the switching device. 

19. (Previously Presented)  The device of claim 13, wherein 
the control of the switching device is active as a function of the induced voltage only when a voltage supply fails. 

20. (Previously Presented)  The device of claim 15, further comprising:
a voltage-limiting device arranged downstream of the rectifier to voltage limitation. 

21. (Canceled)

22. (Canceled)

23. (Previously Presented)  The device of claim 13, wherein the switching device further comprises:
a threshold value controller to set the threshold values of the output voltage in a variable fashion as a function of a braking command.

24. (Previously Presented)  An electrically-activated clutch actuator system comprising the device of claim 13.   

25. (Previously Presented)  The device of claim 17, wherein 
the PT1 circuit is an RC circuit.

26. (Previously Presented)  The device of claim 20, wherein
the voltage-limiting device is a Zener diode.

Conclusion
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday, 8:30am - 5:00pm, Alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846